Case 2:19-cv-00133-RSL Document 3-2 Filed 01/30/19 Page 1 of 3

EXHIBIT B
10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00133-RSL Document 3-2 Filed 01/30/19 Page 2 of 3

FILED
2019 JAN 18 01:26 PM
KING COUNTY
SUPERIOR COURT CLERK
E-FILED

CASE #: 19-2-01930-1 KNT

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

MICAELA RENOJ PEREZ, an individual,
No.

Plaintiff,
VS. SUMMONS

CITY OF TUKWILA, d/b/a TUKWILA POLICE
DEPARTMENT, a local governmental entity;
and BRENT FRANK, an individual,

 

Defendants.

TO: The above-named defendants.

A lawsuit has been started against you in the above-entitled Court by the above-named
plaintiff. The claim of the plaintiff is stated in the Complaint, a copy of which is served upon
you with this Summons. In order to defend against this lawsuit, you must respond to the
Complaint by stating your defense in writing and serve a copy upon the undersigned attorneys
within 20 days after service of this Summons, excluding the day of service, or a default
judgment may be entered against you without notice. If you reside outside of the state of
Washington you shall have 60 days in which to appear and answer this Complaint. A default
judgment is one where a plaintiff is entitled to what he asks for because you have not
responded. If you serve a notice of appearance on the undersigned attorneys, you are entitled

to notice before a default judgment may be entered.

NELSON INJURY LAW, PLLC

SUMMONS -— 1
1001 4% AVENUE, STE. 4400

SEATTLE, WA 98154-1192
TEL: 206.812,8000/ Fax: 206.691-8731

 
 

 

Case 2:19-cv-00133-RSL Document 3-2 Filed 01/30/19 Page 3 of 3

You may demand that plaintiff file this lawsuit with the court. If you do so, the demand
must be in writing and must be served upon the undersigned. Within 14 days after you serve
the demand, plaintiff must file this lawsuit with the court, or the service on you of this Summons
and Complaint will be void.

if you wish to seek the advice of an attorney in this matter, you should do so promptly
so that your written response, if any, may be served on time.

This Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the

 

 

State of Washington.
Sim “
DATED this /% _ day of Je... cot , 2019.
NELSON INJURY LAW, PLLC
Eric S. Nelson, WSBA #22065
SUMMONS - 2 NELSON INJURY LAW, PLLC

1001 4°: Avenue, Ste. 4400
SEATTLE, WA 98154-1192
TEL: 206.812.8000/ Fax: 206.691-8731

 
